United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-996
Issued: January 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2011 appellant, through his attorney, filed a timely appeal from the
February 3, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
regarding the termination of his compensation. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation effective August 16, 2010 on the grounds that he no longer had residuals of his
February 12, 2007 employment injury.

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
In November 2007, OWCP accepted that appellant, then a 42-year-old letter carrier,
sustained a lumbar sprain and sciatica due to a February 12, 2007 work accident when he fell
down stairs covered in snow and ice while delivering mail. In February 2008, it accepted
aggravation of lumbosacral spondylosis without myelopathy and aggravation of degeneration of
lumbar or lumbosacral intervertebral disc.2
The findings of January 17, 2007 x-ray testing of appellant’s lumbar spine showed
spondylosis at L4-5. January 22, 2007 magnetic resonance imaging (MRI) scan of his lumbar
spine revealed degenerative disc changes at L4-5 with diffuse disc bulge and some minimal disc
bulges at L1-2, L2-3, L3-4 and L5-S1.
Appellant received periodic treatment for his back condition from Dr. Harold Pye, an
osteopath and Board-certified preventive medicine physician, who found that appellant, was
totally disabled from work. In June 2007 Dr. Pye diagnosed myalgia, sciatica, sacroiliac
dysfunction, facet joint syndrome and annular tear at L4-5. He obtained electromyogram (EMG)
and nerve conduction velocity testing on October 19, 2007 which showed a left-sided L5-S1
radiculopathy.
On January 7, 2008 Dr. Theodore Suchy, an osteopath and Board-certified orthopedic
surgeon serving as an OWCP referral physician, diagnosed bulging disc with lumbar myositis
and mild radiculopathy with no neurological deficits. He opined that these were preexisting
conditions that were aggravated by the February 12, 2007 work injury. Dr. Suchy indicated that
appellant could perform limited-duty work.
In reports dated October 29, 2008, February 3 and August 21, 2009, Dr. Pye continued to
find that appellant was totally disabled due to his work-related back condition. In a
September 30, 2009 report, Dr. Theodore Fisher, an attending Board-certified orthopedic
surgeon, diagnosed degenerative disc disease at L4-5 and L5-S1 and broad-based disc bulge at
L4-5 with subarticular stenosis. He recommended decompression and fusion surgery at L4-5 and
L5-S1.
In a December 17, 2009 report, Dr. Hythem P. Shadid, an attending Board-certified
orthopedic surgeon serving as an OWCP referral physician, stated that when appellant was asked
about whether he had any back symptoms or back problems prior to February 12, 2007, appellant
denied having had any injury or any previous problems with low back pain. He reported
findings on physical examination and indicated that appellant had 5/5 strength and symmetrical
sensation in his legs. Appellant did not exhibit any back spasms but he complained of tenderness
throughout his lumbar spine. Dr. Shadid opined that appellant had spondylosis of his lumbar
spine secondary to degenerative disc disease as well as a generalized degenerative spine. He
stated that these diagnoses were based upon x-rays and MRI scan findings before and after the
February 12, 2007 injury and asserted that there was no evidence of any objective changes after
2

Appellant stopped work for a period and returned to work in a light-duty position on July 23, 2007. He stopped
work again on December 21, 2007 and did not return to work. OWCP paid compensation for periods of partial and
total disability.

2

the February 12, 2007 injury. Dr. Shadid advised that appellant’s current diagnosed condition
was not medically connected to the work injury by direct cause, aggravation, precipitation or
acceleration. The current diagnosed condition, based on all objected findings, was identical to
that which was seen on x-rays and MRI scan findings prior to the February 12, 2007 injury.
Dr. Shadid stated that while appellant might have sustained an aggravation of a preexisting
condition when he fell down the stairs on February 12, 2007, such an aggravation would have
resolved within six weeks of the injury given that this was a “commonly accepted physiologic
healing time” for the type of condition appellant sustained. He indicated that the “diagnosed
condition of a degenerative spine” was not currently medically connected to the accepted work
factors either by direct cause, aggravation, precipitation or acceleration. Dr. Shadid stated that
the diagnosed condition of degenerative spondylosis was far more likely connected to genetic
factors as well as lifestyle factors. There was no material change noted in any of appellant’s
workups to signify any permanent aggravation or any evidence of an altered course of the
underlying disease. Dr. Shadid found that appellant had no physical limitations resulting from
work-related disability and indicated that he no longer suffered any residual of the February 12,
2007 injury. Appellant’s current residuals and work restrictions were only due to his preexisting
condition.
In a January 22, 2010 report, Dr. Fisher diagnosed degenerative disc disease at L4-5 and
L5-S1 and herniated nucleus pulposus at L4-5 and recommended disc fusion surgery. In a
March 12, 2010 form report, he checked “yes” to the question of whether appellant’s diagnosed
conditions were causally related to the February 12, 2007 work injury. Dr. Fisher checked “no”
to the question of whether appellant had a prior back condition and indicated that appellant was
totally disabled.
OWCP determined that a conflict in the medical opinion arose between appellant’s
attending physicians and Dr. Shadid on the issue of whether appellant had residuals of his
February 12, 2007 employment injury. In order to resolve the conflict, it referred appellant,
pursuant to section 8123(a) of FECA, to Dr. Kevin F. Walsh, a Board-certified orthopedic
surgeon, for an impartial medical examination and an opinion on the matter.
In a June 14, 2010 report, Dr. Walsh detailed his review of the records and his interview
and physical examination of appellant. The lumbar spine did not exhibit any paraspinal muscle
spasm and there were no palpable trigger points. Appellant exhibited limited back motion due to
reported pain and he had 5/5 strength in both the extensor and flexor hallicus longus muscle
groups. Dr. Walsh diagnosed lumbosacral spondylosis with degenerative disc disease, sciatica,
lumbar sprain and indicated that, more likely than not, the lumbar sprain was directly caused by
the February 12, 2007 work injury. He noted that the degenerative disc disease was a preexisting
condition that was not caused, aggravated or accelerated by the February 12, 2007 work injury.
Dr. Walsh agreed with Dr. Shadid that appellant’s MRI scan testing from before February 12,
2007 showed disc desiccation with chronic endplate changes at L4-5 and a diffuse disc bulge.
He stated, “The accident in question did not cause those MRI [scan] findings. There is no
evidence that those MRI [scan] findings were aggravated or accelerated as a result of the fall.”
Dr. Walsh agreed with Dr. Shadid that six weeks of disability following the injury appeared to be
appropriate for a lumbar sprain. He noted, “Any ongoing disability at this time, more likely than
not, is unrelated to the injury in 2007 and [is] more likely causally related to the degenerative
dis[c] disease which was not caused, aggravated or accelerated by the work injury.” Dr. Walsh

3

stated that appellant required no physical limitations or restrictions as a result of work-related
disability and noted:
“[Appellant] suffers no residuals as a result of his injury in 2007. The lumbar
sprain described by [him] did not cause a permanent change in his spine. All of
[appellant’s] MRI [scan] findings are related to his preexisting condition. The
EMG study, more likely than not, is a result of his preexisting condition which
was not caused, aggravated or accelerated by the work injury. [Appellant’s]
continued symptoms at this time are not related to the accepted work-related
injury.”
In a July 9, 2010 letter, OWCP advised appellant that it proposed to terminate his wageloss compensation and medical benefits on the grounds that he ceased to have residuals of his
February 12, 2007 work injury. It determined that the weight of the medical evidence regarding
his work-related residuals rested with the opinion of Dr. Walsh, the impartial medical specialist.
In an August 16, 2010 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective August 16, 2010 on the grounds that he had no residuals of his
February 12, 2007 work injury after that date.
Appellant submitted an August 4, 2010 report in which Dr. Fisher diagnosed
degenerative disc disease at L4-5 and L5-S1 and herniated nucleus pulposus at L4-5. Dr. Fisher
indicated that appellant’s symptoms significantly changed at the time of the February 12, 2007
accident. Appellant had relatively asymptomatic degenerative changes in the lumbar spine
which became significantly symptomatic and constituted an aggravation of a preexistent
condition. Dr. Fisher stated that the pain could not be explained by a simple lumbar spine strain
as lumbar spine strain symptoms would have resolved by now.
He stated, “Therefore,
[appellant’s] current state of ill-being is an exacerbation of a [preexisting] condition and
therefore causally related to his accident.”
Appellant requested a telephonic hearing with an OWCP hearing representative. During
the December 7, 2010 hearing, he testified that he continued to have the same back symptom that
he developed after his February 12, 2007 work injury. Counsel asserted that Dr. Walsh’s opinion
was of limited probative value because he improperly failed to accept that appellant sustained an
aggravation of his degenerative disc disease on February 12, 2007.
In a February 3, 2011 decision, OWCP’s hearing representative affirmed the August 16,
2010 decision terminating appellant’s compensation effective August 16, 2010. He found that
the weight of the medical evidence regarding work-related residuals continued to rest with the
opinion of Dr. Walsh.
LEGAL PRECEDENT
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.3 OWCP may not terminate compensation
3

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

4

without establishing that the disability ceased or that it was no longer related to the employment.4
Its burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.5
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”6 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.7
ANALYSIS
OWCP accepted that appellant sustained a lumbar sprain, sciatica, aggravation of
lumbosacral spondylosis without myelopathy and aggravation of degeneration of lumbar or
lumbosacral intervertebral disc due to a February 12, 2007 work accident when he fell down
snow and ice covered stairs while delivering mail. It terminated his wage-loss compensation and
medical benefits effective August 16, 2010 on the grounds that he had no residuals of his
February 12, 2007 work injury after that date. In support of this termination, OWCP relied on
the opinion of Dr. Walsh, a Board-certified orthopedic surgeon, who served as an impartial
medical specialist.
OWCP properly determined that there was a conflict in the medical opinion evidence
between appellant’s attending physicians and Dr. Shadid, a Board-certified orthopedic surgeon
acting as an OWCP referral physician, on the issue of whether appellant continued to have
residuals of his February 12, 2007 employment injury.8 In order to resolve the conflict, it
properly referred appellant, pursuant to section 8123(a) of FECA, to Dr. Walsh for an impartial
medical examination and an opinion on the matter.9
In his June 14, 2010 report, Dr. Walsh concluded that appellant did not have any
residuals of his February 12, 2007 work injury. The Board finds that his opinion is not
sufficiently well rationalized to represent the weight of the medical evidence regarding
appellant’s work-related residuals and therefore does not resolve the conflict in the medical
4

Id.

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

5 U.S.C. § 8123(a).

7

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

8

In several reports dated in late 2009 and early 2010, Dr. Fisher, an attending and Board-certified orthopedic
surgeon, and Dr. Pye, an osteopath and Board-certified preventive medicine physician, determined that appellant
was disabled due to residuals of his February 12, 2007 work injury. In contrast, Dr. Shadid indicated in a
December 17, 2009 report that appellant ceased to have residuals of his February 12, 2007 work injury.
9

See supra note 6 and accompanying text.

5

opinion evidence regarding this matter.10 The opinion of Dr. Walsh does not establish that
appellant had no residuals due to his February 12, 2007 employment injury after
August 16, 2010.
The Board notes that Dr. Walsh did not base his opinion on a complete and accurate
factual or medical history.11 OWCP accepted that appellant sustained an aggravation of
lumbosacral spondylosis without myelopathy and an aggravation of degeneration of lumbar or
lumbosacral intervertebral disc due to the February 12, 2007 work accident. In his June 14, 2010
report, Dr. Walsh categorically stated that appellant did not sustain any degree of aggravation of
his underlying degenerative disc disease of the lumbar spine.12 The Board has held that a
medical expert should only determine the medical question certified to him.13 Dr. Walsh did not
adequately explain the basis for his opinion in this regard and simply stated, without elaboration,
that the findings on diagnostic testing did not show an aggravation of the underlying
degenerative condition by the February 12, 2007 work injury. He did not discuss whether other
findings, such as the physical examination findings after February 12, 2007, supported the
existence of any degree of work-related aggravation of appellant’s underlying condition. OWCP
accepted that appellant sustained an aggravation of lumbosacral spondylosis without
myelopathy, but Dr. Walsh did not provide any notable discussion of this particular condition.
Dr. Walsh posited that appellant’s lumbar sprain resolved in six weeks but he did not fully
explain the basis for this opinion.
Because the opinion of Dr. Walsh is of limited probative value regarding appellant’s
work-related residuals, there is an unresolved conflict in the medical opinion evidence regarding
whether appellant continues to have residuals of his February 12, 2007 work injury. Therefore,
OWCP did not meet its burden of proof to terminate appellant’s compensation effective
August 16, 2010.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation effective August 16, 2010 on the grounds that he no longer had residuals of his
February 12, 2007 employment injury after that date.

10

See supra note 6 and accompanying text.

11

See supra note 5 and accompanying text.

12

For example, Dr. Walsh noted, “Any ongoing disability at this time, more likely than not, is unrelated to the
injury in 2007 and [is] more likely causally related to the degenerative dis[c] disease which was not caused,
aggravated or accelerated by the work injury.”
13

Jeannine E. Swanson, 45 ECAB 325 (1994); see D.V., Docket No. 09-1011 (issued April 9, 2010) (a medical
expert should only determine the medical question certified to him; determination of the legal standards in regards to
such medical questions is outside the scope of his or her expertise).

6

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 10, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

